Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
	Claims 2-7 and 14-21 are the dependent claims under consideration in this Office Action.
          Claims 8-12, 22 and 23 have been cancelled.	
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claim defines s define an apparatus for facilitating in the donning of a garment.  The apparatus comprises a garment fetching arrangement for fetching and placing such garment in a donning position.  At least one cuff opening arrangement for opening a cuff at the positioning position.  Each opening assembly comprises first and second arms having ends and where each arm is being rotatable about geometrical longitudinal axis.  The first and second arms are rotatable between an initial position and an open position. The geometrical axes are arranged such that the axes are at an angle to each other which yield an initial distal end whose distance is lesser than a rotated open distal end relative position and distance which is greater when the arms .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato ‘526 illustrates a doffing arrangement including rotating glove engaging arms.  Gaines ‘750 and ‘213 illustrate fetching apparatus and cuff engaging glove opening apparatus with rotating arms.  Sato ‘253 illustrates a linearly movable glove grippers and a rotatable or pivoting arm.  Petitpierre and Hummel illustrate stocking donning apparatus with rotatable arm portions.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        /ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732